Exhibit 10.48

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
September 25, 2008 (the “Effective Date”), by and between Ascent Solar
Technologies, Inc., a Delaware corporation (the “Company”), and Bruce I. Berkoff
(the “Executive”).

 

RECITALS

 

A.            The Company desires to employ and retain the unique experience,
abilities, and services of the Executive as Chief Marketing Officer.

 

B.            The Executive agrees to perform the services of Chief Marketing
Officer for the Company in accordance with the terms and conditions of this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the respective covenants and agreements of
the parties contained in this Agreement, the Company and Executive agree as
follows:

 

1.             Term.  The term of this Agreement is for four (4) years,
commencing on September 29, 2008 (the “Start Date”), unless amended by agreement
of the parties or terminated as set forth in Section 5.

 

2.             Duties.  The Executive will devote his full business time,
energies and best efforts to the promotion of the business and affairs of the
Company, with responsibility to perform such duties as are specified from time
to time by the Board of Directors of the Company (the “Board”) and/or the chief
executive officer of the Company (the “CEO”).  The Executive shall report to the
CEO. Among other things, and subject to change at the discretion of the Board of
Directors, the Executive shall be responsible for providing direction to and
management of the Company’s marketing and advertising strategies and activities.
During the term of this Agreement, the Executive will not render commercial or
professional services of any nature to any other person or organization, whether
or not for compensation, without the prior written consent of the Board or CEO.

 

3.             Compensation.

 

a)             Base Compensation.  In consideration of all services to be
rendered by the Executive to the Company as an employee under this Agreement,
the Company will pay to the Executive the base salary of $6,731.20 bi-weekly
from the Start Date through the termination of this Agreement and any extensions
of it (annualized salary shall be equal to 26 times the bi-weekly rate and is
referred to herein as “Base Salary”), payable in accordance with the Company’s
standard payroll practices, and subject to review annually.

 

b)             Bonus Compensation.  As further compensation, the Company may pay
to the Executive an annual cash bonus of up to thirty percent (30%) of Base
Salary, at such times

 

1

--------------------------------------------------------------------------------


 

and in such amounts as the Board and its Compensation Committee may determine in
their discretion based on the Executive’s individual performance and the overall
performance of the Company;

 

c)             Equity Compensation.  As further compensation, upon approval by
the Board (or, if at the direction of the Board, upon approval by the Board’s
Compensation Committee), on or after the Start Date, the Company will grant the
Executive options to purchase up to one hundred thousand (100,000) shares of the
Company’s common stock (the “Stock Options”), vesting annually in co-equal
amounts over four (4) years from the date of grant, at an exercise price equal
to the closing price of the Company’s common stock on the Nasdaq Global Market
(or such other primary exchange or quotation facility on which the Company’s
common stock is listed) on the date of grant.  The Stock Options shall be
governed by and issued under the Company’s 2005 Stock Option Plan, as amended.

 

Notwithstanding the foregoing, all unvested Stock Options shall automatically
vest upon a Change of Control, where a “Change of Control” shall mean:

 

i.             any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group, possesses more than 50 percent of the total fair market
value or total voting power of the stock of the Company; provided, however, that
if any one person, or more than one person acting as a group, is considered to
own more than 50 percent of the total fair market value or total voting power of
the stock of the Company, the acquisition of additional stock by the same person
or persons will not be considered a Change in Control.  Notwithstanding the
foregoing, an increase in the percentage of stock of the Company owned by any
one person, or persons acting as a group, as a result of a transaction in which
the Company acquires its stock in exchange for property will be treated as an
acquisition of stock of the Company for purposes of this subsection (i);

 

ii.   during any period of 12 consecutive months, individuals who at the
beginning of such period constituted the Board (together with any new or
replacement directors whose election by the Board, or whose nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
directors then in office; or

 

iii.  any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by the person or persons) assets from the Company, outside of the
ordinary course of business, that have a gross fair market value equal to or
more than 50 percent of the total gross fair market value of all of the assets
of the Company immediately prior to such acquisition or acquisitions.  For
purposes of this subsection

 

2

--------------------------------------------------------------------------------


 

(iii), “gross fair market value” means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.  Notwithstanding anything to the
contrary in this Agreement, the following shall not be treated as a Change in
Control under this subsection (iii): (A) a transfer of assets from the Company
to a shareholder of the Company (determined immediately before the asset
transfer); (B) a transfer of assets from the Company to an entity, 50 percent or
more of the total value or voting power of which is owned, directly or
indirectly, by the Company; (C) a transfer of assets from the Company to a
person, or more than one person acting as a group, that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Company; or (D) a transfer of assets from the Company
to an entity, at least 50 percent of the total value or voting power of which is
owned, directly or indirectly, by a person described in (iii)(C) above.

 

d)             Vacation.  The Executive will receive four (4) weeks of paid
vacation for each contract year of this Agreement, commencing on the Start
Date.  Vacation will be prorated in the event of termination pursuant to
Section 5.  The Executive will not be entitled to carry over accrued but unused
vacation from one contract year to the next.

 

e)             Relocation Expenses.  The Company will reimburse the Executive
for all reasonable and documented moving expenses (including taxes paid by the
Executive as part of receiving such reimbursement) incurred in connection with
the relocation of the Executive and his immediate family members to Littleton,
Colorado or its environs.  In connection with such relocation, the Company also
will reimburse the Executive for reasonable and documented costs incurred for
temporary housing for up to two (2) weeks while the Executive searches for
permanent housing.

 

f)             Benefit Plans.  To the extent permitted by law and except as
otherwise may be determined by the Board, the Executive will be eligible to
participate in the Company’s standard benefit plans according to plan
provisions.

 

4.             Confidential Information.

 

a)             Company Information.  Executive agrees at all times during the
term of his employment and thereafter, to hold in strictest confidence, and not
to use, except for the benefit of the Company, or to disclose to any person,
firm or corporation without written authorization of the Board or CEO, any
Confidential Information (as defined below) of the Company.  For purposes of
this Agreement “Confidential Information” is defined as any Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products, services, customer lists and
customers, markets, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances or other business information disclosed to Executive by the
Company either directly or indirectly in writing, orally

 

3

--------------------------------------------------------------------------------


 

or by drawings or observation of parts or equipment. Confidential Information
does not include any of the foregoing items which has become publicly known and
made generally available through no wrongful act of Executive or of others who
were under confidentiality obligations as to the item or items involved.

 

b)             Former Employer Information.  Executive agrees that he will not,
during his employment with the Company, improperly use or disclose any
proprietary information or trade secrets of any former or concurrent employer or
other person or entity and that he will not bring onto the premises of the
Company any unpublished document or proprietary information belonging to any
such employer, person or entity unless consented to in writing by such employer,
person or entity.

 

c)             Third Party Information.  Executive recognizes that the Company
has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Executive agrees to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation or to use it except as necessary in carrying out
his work for the Company consistent with the Company’s agreement with such third
party.

 

5.             Termination of Employment.

 

a)             Termination for Cause.  Notwithstanding any provision contained
in this Agreement to the contrary, the Company may immediately terminate this
Agreement for Cause (as defined below) without giving notice or compensation to
the Executive.  For purposes of this Agreement “Cause” includes but is not
limited to the following: (i) the conviction of the Executive or a pleading of
guilty or nolo contendere to any felony or misdemeanor, or any crime involving
moral turpitude, (ii) a material breach by Executive of his obligations under
this Agreement, which will include a failure to perform such duties as are
reasonably assigned to the Executive by the Board, (iii) any act by Executive of
disloyalty to the Company, or (iv) any violation of Executive’s fiduciary duties
to the Company.

 

b)             Termination Without Cause.  Either the Company or the Executive
may terminate this Agreement without Cause on giving not less than 30 days’
prior written notice to the other party.

 

c)             Disability.  Unless prohibited by applicable law, this Agreement
may be terminated if the Executive suffers a Permanent Disability (as defined
below).  For purposes of this Agreement, “Permanent Disability” is defined as
the Executive’s inability, due to illness, accident, or other cause, to perform
the majority of his usual duties for a period of three (3) months or more
despite reasonable accommodation by the Company.

 

d)             Death.  If the Executive dies, this Agreement will automatically
terminate.

 

4

--------------------------------------------------------------------------------


 

6.             Compensation Upon Termination.

 

a)             Termination for Cause.  If the Company terminates the Executive
for Cause pursuant to Section 5(a) or if the Executive terminates without Cause
pursuant to Section 5(b), the Company will pay the Executive only his Base
Salary accrued through the date of termination.

 

b)             Termination Without Cause.  If, on or before the first
anniversary of the Effective Date, the Company terminates the Executive without
Cause pursuant to Section 5(b), the Company will pay the Executive his Base
Salary for a period of six (6) months after the date of termination in
accordance with the Company’s standard payroll practices. If, after the first
anniversary of the Effective Date, the Company terminates the Executive without
Cause pursuant to Section 5(b), the Company will pay the Executive his Base
Salary for a period of twelve (12) months after the date of termination in
accordance with the Company’s standard payroll practices.

 

c)             Disability.  During any period that the Executive fails to
perform his duties and responsibilities hereunder as a result of incapacity due
to physical or mental illness, the Executive will continue to receive his Base
Salary until the Executive’s employment is terminated pursuant to
Section 5(c) and thereafter the Executive will receive any disability insurance
benefits to which the Executive is entitled.

 

d)             Death.  If this Agreement terminates due to the death of the
Executive, then any interests that the Executive may have under the provisions
of this Agreement will be payable to the Executive’s estate inclusive of Base
Salary provided for in this Agreement as if the Executive terminated his
employment without Cause.

 

7.             Board Approval.  No part of this Agreement will be effective or
binding upon the parties unless and until approved or ratified by the Board.

 

8.             Successors.  The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

 

9.             Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement will be settled exclusively by arbitration in
Denver, Colorado, in accordance with the rules of the American Arbitration
Association then in effect by an arbitrator selected by both parties within 10
days after either party has notified the other in writing that it desires a
dispute between them to be settled by arbitration. In the event the parties
cannot agree on such arbitrator within such 10-day period, each party will
select an arbitrator and inform the other party in writing of such arbitrator’s
name and address within 5 days after the end of such 10-day period and the two
arbitrators so selected will select a third arbitrator within 15 days
thereafter; provided, however, that in the event of a failure by either party to
select an arbitrator and notify the other party of such selection within the
time period provided above, the arbitrator selected by the other party will be
the sole arbitrator of the dispute. Each party will pay its own expenses
associated with such arbitration, including the expense of any arbitrator
selected by such party

 

5

--------------------------------------------------------------------------------


 

and the Company will pay the expenses of the jointly selected arbitrator. The
decision of the arbitrator or a majority of the panel of arbitrators will be
binding upon the parties and judgment in accordance with that decision may be
entered in any court having jurisdiction thereover. Punitive damages will not be
awarded.

 

10.          Absence of Conflict.  The Executive represents and warrants that
his employment by the Company as described herein will not conflict with and
will not be constrained by any prior employment or consulting agreement or
relationship.

 

11.          Assignment.  This Agreement and all rights under this Agreement
will be binding upon and inure to the benefit of and be enforceable by the
parties hereto and their respective personal or legal representatives,
executors, administrators, heirs, distributees, devisees, legatees, successors
and assigns. This Agreement is personal in nature, and neither of the parties to
this Agreement will, without the written consent of the other, assign or
transfer this Agreement or any right or obligation under this Agreement to any
other person or entity; except that the Company may assign this Agreement to any
of its affiliates or wholly-owned subsidiaries, provided, that such assignment
will not relieve the Company of its obligations hereunder.

 

12.          Integration.  This Agreement represents the entire agreement and
understanding between the parties as to the subject matter hereof and supersede
all prior or contemporaneous agreements whether written or oral. No waiver,
alteration, or modification of any of the provisions of this Agreement will be
binding unless in writing and signed by duly authorized representatives of the
parties hereto.

 

13.          Waiver.  Failure or delay on the part of either party hereto to
enforce any right, power, or privilege hereunder will not be deemed to
constitute a waiver thereof. Additionally, a waiver by either party or a breach
of any promise hereof by the other party will not operate as or be construed to
constitute a waiver of any subsequent waiver by such other party.

 

14.          Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

15.          Headings.  The headings of the paragraphs contained in this
Agreement are for reference purposes only and will not in any way affect the
meaning or interpretation of any provision of this Agreement.

 

16.          Applicable Law.  This Agreement will be governed by and construed
in accordance with the internal substantive laws, and not the choice of law
rules, of the State of Colorado.

 

6

--------------------------------------------------------------------------------


 

17.          Counterparts.  This Agreement may be executed in one or more
counterparts, none of which need contain the signature of more than one party
hereto, and each of which will be deemed to be an original, and all of which
together will constitute a single agreement.

 

18.          Termination of Prior Agreements.  Upon the Effective Date of this
Agreement, all prior and still existing employment or consulting agreements
between the Executive and the Company shall terminate.

 

19.          Compliance with Section 409A.  Notwithstanding anything herein to
the contrary, if the Executive is a “specified employee” (as defined in Internal
Revenue Code Section 409A) on the date of termination, to the extent required by
Internal Revenue Code Section 409A, payments hereunder shall be delayed until
the earlier of (i) the date which is six (6) months after the date of
termination or, (ii) the date of the Executive’s death.”

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the Effective Date.

 

 

COMPANY:

ASCENT SOLAR TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Dr. Mohan Misra

 

Name: Dr. Mohan Misra

 

Title: Chairman, President and CEO

 

 

 

 

EXECUTIVE:

  /s/ Bruce I. Berkoff

 

Bruce I. Berkoff

 

7

--------------------------------------------------------------------------------